Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the Applicant’s Remarks filed on 02/16/2022. An interview held on May 5, 2022 resulted in amendments to independent claims 1, 12, 19 and 20.  Claims 1-2, 4-13, 15-20 are pending. Claims 3, 14 are canceled.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with attorney Paul Meng Pua on May 5, 2022.
The independent claims 1, 12, 19 and 20 in the application have been amended as follows:
Claim 1: A method performed by a wireless communication device, comprising: 
receiving a first number from a wireless communication node; 
selecting a first spreading sequence codebook from at least one spreading sequence codebook; 
selecting a first spreading sequence from the first spreading sequence codebook according to the first number
spreading data symbols according to the first spreading sequence, 
wherein the at least one spreading sequence codebook each comprises a plurality of spreading sequences configured based on one entry of a first sequence set after cyclic shifting operation, wherein the first sequence set before cyclic shifting operation is configured based on a second sequence set, wherein the second sequence set comprises at least one of the following, 
, 7, 9, 23, 44, 47, 49} and a seventh entry comprising {1, 8, 9, 11, 25, 37, 69, 88, 94, 99, 103, 121},
wherein the first sequence set before cyclic shifting can be determined by taking a modN to a third sequence set, wherein the third sequence set is obtained by multiplying each element in [1:N] with each entry of the second sequence set, wherein N is a total number of spreading sequences in one of the at least one spreading sequence codebook.

Claim 12: A method performed by a wireless communication node, comprising: 
selecting a first number for a wireless communication device; and 
transmitting the first number to the wireless communication device;  
wherein the first number is used by the wireless communication device to determine a first spreading sequence codebook from at least one spreading sequence codebook, to further select a first spreading sequence from the first spreading sequence codebook, and to further spread data symbols according to the first spreading sequence,
wherein the at least one spreading sequence codebook each comprises a plurality of spreading sequences configured based on one entry of a first sequence set after cyclic shifting operation, wherein the first sequence set before cyclic shifting operation is configured based on a second sequence set, wherein the second sequence set comprises at least one of the following, 
7, 9, 23, 44, 47, 49} and a seventh entry comprising {1, 8, 9, 11, 25, 37, 69, 88, 94, 99, 103, 121}, 
wherein the first sequence set before cyclic shifting can be determined by taking a modN to a third sequence set, wherein the third sequence set is obtained by multiplying each element in [1:N] with each entry of the second sequence set, wherein N is a total number of spreading sequences in one of the at least one spreading sequence codebook.

Claim 19: A wireless communications apparatus comprising a processor, wherein the processor is configured to: 
receive, via a receiver, a first number from a wireless communication node; 
select a first spreading sequence codebook from at least one spreading sequence codebook; 
select a first spreading sequence from the first spreading sequence codebook according to the first number; and 
spread data symbols according to the first spreading sequence, 
wherein the at least one spreading sequence codebook each comprises a plurality of spreading sequences configured based on one entry of a first sequence set after cyclic shifting operation, wherein the first sequence set before cyclic shifting operation is configured based on a second sequence set, wherein the second sequence set comprises at least one of the following, 7, 9, 23, 44, 47, 49} and a seventh entry comprising {1, 8, 9, 11, 25, 37, 69, 88, 94, 99, 103, 121}, 6 4891-6005-6072.2Atty. Dkt. No. 121964-0227 (ZTE-127US) 
wherein the first sequence set before cyclic shifting can be determined by taking a modN to a third sequence set, wherein the third sequence set is obtained by multiplying each element in [1:N] with each entry of the second sequence set, wherein N is a total number of spreading sequences in one of the at least one spreading sequence codebook.

Claim 20: A non-transitory computer-readable medium having stored thereon computer-executable instructions, that, when executed by a processor, cause the processor to: 
receive, via a receiver, a first number from a wireless communication node; 
select a first spreading sequence codebook from at least one spreading sequence codebook; 
select a first spreading sequence from the first spreading sequence codebook according to the first number; and 
spread data symbols according to the first spreading sequence, 
wherein the at least one spreading sequence codebook each comprises a plurality of spreading sequences configured based on one entry of a first sequence set after cyclic shifting operation, wherein the first sequence set before cyclic shifting operation is configured based on a second sequence set, wherein the second sequence set comprises at least one of the following, 7, 9, 23, 44, 47, 49} and a seventh entry comprising {1, 8, 9, 11, 25, 37, 69, 88, 94, 99, 103, 121}, 
wherein the first sequence set before cyclic shifting can be determined by taking a modN to a third sequence set, wherein the third sequence set is obtained by multiplying each element in [1:N] with each entry of the second sequence set, wherein N is a total number of spreading sequences in one of the at least one spreading sequence codebook.

Allowable Subject Matter
Claims 1-2, 4-13, 15-20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Instant invention is directed to a system or method of performing operations that include, in particular, selecting a spreading sequence from several spreading sequences from a spreading sequence codebook, where such spreading sequences are configured based on a first sequence set after a cyclic shifting operation. Further, the first sequence set is configured based on a selected second sequence set, which are tabulated according to identifiers and number of elements. None of the prior art of record teaches or fairly suggests the claimed limitations, especially the “wherein the at least one spreading sequence codebook each comprises a plurality of spreading sequences configured based on one entry of a first sequence set after cyclic shifting operation, wherein the first sequence set before cyclic shifting operation is configured based on a second sequence set, wherein the second sequence set comprises at least one of the following: a third entry comprising {0, 2, 6, 7, 8, 10}, a fifth entry comprising {3, 6, 7, 9, 11, 12, 13, 14}, a sixth entry comprising {0, 1, 7, 9, 23, 44, 47, 49} and a seventh entry comprising {1, 8, 9, 11, 25, 37, 69, 88, 94, 99, 103, 121},
wherein the first sequence set before cyclic shifting can be determined by taking a modN to a third sequence set, wherein the third sequence set is obtained by multiplying each element in [1:N] with each entry of the second sequence set, wherein N is a total number of spreading sequences in one of the at least one spreading sequence codebook. ”
“Achieving the Welch Bound with Difference Sets”, IEEE 0-7803-8874-7/05(2005) by Xia,  et al. which discloses method using codebooks for encoding data for transmission, constructing sequence sets with (Table 1) sequence entries for various parameters (N number of codebooks, K number of elements), but are excluded from the set of second sequence sets in claims 1, 12, 19 and 20,  is the closest prior art found. 
As no prior art teaches or suggests all elements of independent claims 1, 12, 19 and 20, all of independent claim’s dependent claims are also considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461